COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-379-CV
 
SAM
C. TAMBORELLO                                                         APPELLANT
 
                                                   V.
 
LOWE'S
COMPANIES, INC., RAY CRAWFORD,                          APPELLEES
LINDA
BLACK, AND DAVID MARRS                                                        
                                               ----------
               FROM
THE 271ST DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss By Agreement.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 




DELIVERED:  December 13, 2007




[1]See Tex. R. App. P. 47.4.